UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7567



GLENN LEE WILLIAMS,

                                            Plaintiff - Appellant,

          versus


JOE MCQUEEN, Sheriff of New Hanover County
Jail, individually and in his official capac-
ity as Sheriff; JOHN DOE, Captain of same
jail, individually and in his official capac-
ity; JOHN DOE(S), Sergeants, individually and
in their official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-265-5-BO)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Glenn Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn Lee Williams filed an untimely notice of appeal.              We

dismiss for lack of jurisdiction.        The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.        These periods

are "mandatory and jurisdictional."      Browder v. Director, Dep't of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.        Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   June   3,   1998;

Williams’ notice of appeal was filed on July 30, 1998, which is

beyond the thirty-day appeal period.      Williams' failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of his

appeal.    We therefore dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                   2